Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendments filed on 27 May 2020 and the Request for Continued Examination (RCE) filed on 22 June 2020.  As directed by the Amendments, claims 1, 4, 7, and 8 have been amended.  Claims 1-9 are pending in the Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The arguments presented on pages 5-11 of the Remarks filed on 27 May 2020 have been fully considered by the Examiner and are addressed below.

Rejection of Claim 2 under 35 U.S.C. § 112(b)
	On page 5 of the Remarks, the Applicant states:

    PNG
    media_image1.png
    175
    642
    media_image1.png
    Greyscale

	The Examiner notes that claim 2 has not been amended, and continues to appear in its original form.  The rejection of claim 2 under 35 U.S.C. § 112(d), repeated below, is maintained.

Rejections of Claims 5 and 6 under 35 U.S.C. § 112(d)
	In view of the present amendments to independent claim 1, claims 5 and 6 now properly further limit the subject matter of claim 1 as required.  Accordingly, the rejections of claims 5 and 6 under 35 U.S.C. § 112(d) are withdrawn.

Non-Statutory Double Patenting Rejection of Claims 1-9
	On page 6 of the Remarks filed on 27 May 2020, the Applicant states:

    PNG
    media_image2.png
    215
    645
    media_image2.png
    Greyscale

	
	The Examiner agrees that because the instant Application and co-pending Application 15/420,929 have pending amendments to all of their independent claims, prosecutorial efficiency would best be served by holding this rejection in abeyance until such time as the claims of one or both applications are in condition for allowance.

Rejections of Claims 1-9 under 35 U.S.C. §§ 102 and 103
	The remainder of the arguments on pages 6-11 of the Remarks filed on 27 May 2020 concern the rejections of claims 1-9 under 35 U.S.C. §§ 102 and 103.  As these arguments are based directly or indirectly upon newly-amended limitations in the independent claims, they are moot in view of the new grounds for rejection presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the term “unreliable” in claim 2 is a relative term which renders the claim indefinite.  The term “unreliable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3, 4, and 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Chai, Xiaoyong, and Qiang Yang, "Multiple-goal recognition from low-level signals," Proceedings of the National Conference on Artificial Intelligence. Vol. 20. No. 1, AAAI Press; 2005 (hereinafter “Chai”) in view of Ramirez, M., and Geffner, H. 2010, “Probabilistic Plan Recognition Using Off-The-Shelf Classical Planners,” Proceedings of the 24th National Conference on Artificial Intelligence (AAAI) (2010), as cited by the Applicant in ¶ [0004] of the instant specification, hereinafter “Ramirez.” (previously cited)

Regarding claim 1, Chai discloses: in response to receiving a set of two or more possible goals of an agent, (Chai, pg. 3, Fig. 1 showing sequential, concurrent, and interleaving multiple goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”; Chai, pg. 3, Col. 2, ¶ 1 “Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior”)
a model of a domain, and a set of observations associated with the domain (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions [corresponds to claimed ‘observations’] in modeling a user’s behavior in an environment [corresponds to claimed ‘domain’]”; Chai, pg. 4, Fig. 2 showing an office area in a wireless environment; Chai, pg. 7, Col. 1, “A Recognition Example”, “In the area shown 
transforming, by […], a goal recognition problem into an artificial intelligence planning problem, (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the lower level to the upper level. On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not. By this means, we enable multiple-goal recognition.” [The system uses a Bayesian network to convert sensor observations in action sequences, and then dynamically creates finite state machine models (corresponds to plans) for each of multiple goals to see if those goals are being pursued based on the observed actions.]
determining, […], that the agent is pursuing multiple non-mutually exclusive goals of the set of two or more possible goals (Chai, Fig. 1 showing 
identifying, […], unrecognized possible goals for the agent, (Chai, pg. 3, Col. 2, ¶ 1 “Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goals and actions in modeling a user's behavior in an environment. Gk [an element of] G denotes a possible goal (intention) of a user. In particular, G0 is a goal which we specify to account for default behavior. By default, we mean the following two situations: (1) the user takes actions at will in the environment and thus his behavior is random; (2) the user takes actions in service of some other goals that are not modeled, either because these goals are unknown or because they are not of interest.”) [In addition to the specified possible goals G1 ~ Gm, the system also uses default goal G0 to account for random agent actions as well as non-modeled goals that are either unknown (corresponds to “unrecognized” or not of interest])
determining, […], a set of plans using an artificial intelligence planner on the artificial intelligence planning problem (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the lower level to the upper level. On the upper level is a set of goal models [corresponds to claimed “set of plans”] that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal.” [The system uses a Bayesian network to convert sensor observations in action sequences, and then dynamically creates finite state machine models for each of multiple goals to see if those goals are being pursued based on the observed actions. Each model corresponds to a claimed “plan” for its respective goal]	
determining, […], a probability distribution over the set of possible goals based on the set of plans and the unrecognized possible goals. (Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score [corresponds to claimed ‘probability’ for the goal] than its corresponding default model, we can infer that this goal is currently being pursued.”) [The probability for each special 

Chai does not disclose […] by a system operatively coupled to a processor […]
Ramirez teaches […] by a system operatively coupled to a processor […] (Ramirez, pg. 1124, col. 2, ¶ 1, “The experiments were conducted on a dual-processor Xeon ’Woodcrest’ running at 2.33 GHz and 8 Gb of RAM.”)

Ramirez is analogous art, as it is in the field of goal recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the processor and memory system of Ramirez to implement the method of Chai, as the processor and memory of Ramirez are operable to implement the goal recognition algorithm of Chai given on Chai, pg. 2 “Complete Multi-Goal Recognition Algorithm” and the device driver and API (Application Program Interface) recited at Chai, pg. 7, Col. 1, ¶ 1 “We collected 850 single-goal traces using the device driver and API we have developed.”

Regarding claim 3, the combination of Chai and Ramirez as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.  Further, Ramirez discloses further comprising, in response to determining that one or more observations are action conditions, (Ramirez, pg. 1123, “Handling the Observations,” actions such as ai and ak appear in the observations O) transforming, by the system, the one or more observations that are action conditions into fluents. (Ramirez, pg. 1123, Col. 1 “Handling the Observations”, ¶ 2 “a fluent pa is made true by an action sequence π if and only if π satisfies the sequence O up to element a”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the fluents of Ramirez into the goal recognition of Chai, the benefit being that the use of fluents allows the system to describe conditions in the environment that are true at a given time, as cited by Ramirez at pg. 1122, Col.1, last full paragraph “A problem P defines a state model whose states s, represented by subsets of F, encode truth valuations; namely, the fluents that are true in s.”

Regarding claim 4, the combination of Chai and Ramirez as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.  Further, Chai discloses further comprising determining a future time horizon for recognizing additional possible goals for the agent from the unrecognized possible goals. (Chai, pg. 6, Col. 2, ¶ 2 “To recognize goal abandonment, we adopt a timeout threshold Nm (Line 13). Nm specifies the maximum number of actions that a goal model is allowed to skip in state Sp [a suspended state].  Nm can be given by domain knowledge. This threshold is used under the assumption that a user will not delay for more than a certain number of actions to achieve a goal. If Nms (Mkto) > Nm, the user is assumed to have abandoned Gk which starts at t0 and the model can be thus removed from M.”; Chai, pg. 6, algorithm 2, [In the program loop where potential goal abandonment is considered (lines 7-16 of the algorithm), the likelihood models for both the special goal models M(1-m) as well as the default goal model M0 (which corresponds to random agent action, unknown goals, or uninteresting goals) are updated.  This allows the system to identify unrecognized goals, depending on the likelihood of the default model M0.]

Regarding claim 7, Chai discloses [a] computer-implemented method, comprising: obtaining […] a model of a domain; (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior [corresponds to claimed ‘actions’] in an environment [corresponds to claimed ‘domain’]”; Chai, pg. 4, Fig. 2 showing an office area in a wireless environment; Chai, pg. 7, Col. 1, “A Recognition Example”, “In the area shown in Figure 2, a professor started from his office and walked through hallways (HW1, HW3 and HW4) to get some printed material from the printer in Room2. Then, he turned back (HW4) and exited the office area through Entrance2 (through HW6 and HW7). The whole action trace is <Walk-in-HW1, Walk-in-HW3, Walk-in-HW4, Print, Walk-in-HW4, Walk-in-HW6, Walk-in-HW7> and this single trace contains two goals, G1=“Print-in-Room2” and G2=“Exit-through-Entrance2”. [Describing a series of observed actions by an agent in a domain which serve to further two different goals])
obtaining, […] a set of observations associated with the domain (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions [corresponds to claimed ‘observations’] in modeling a user’s behavior in an environment [corresponds to claimed ‘domain’]”;
obtaining, […] a set of possible goals of an agent operating in the domain, (Ibid.,”Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal and actions in modeling a user’s behavior”
 wherein the set of possible goals are non-mutually exclusive of each other; (Chai, pg. 3, Fig. 1 showing sequential, concurrent, and interleaving non-mutually exclusive multiple goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”)
determining, […] that the agent is pursuing multiple ones of the set of two or more possible goals (Chai, Fig. 1 showing multiple-goal scenarios including sequential, concurrent, and interleaving goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”); Chai, pg. 5, Col. 1, “Two-level Architecture in Behavior Modeling”, “On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not. By this means, we enable multiple-goal recognition.”)
transforming, […] a goal recognition problem into an artificial intelligence planning problem (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the lower level to the upper level. On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not. By this means, we enable multiple-goal recognition.” [The system uses a Bayesian network to convert sensor observations in action sequences, and then dynamically creates finite state machine models for each of multiple goals to see if those goals are being pursued based on the observed actions.]
wherein the goal recognition problem is associated with the possible goals of an agent (Chai, pg. 3, Fig. 1 showing sequential, concurrent, and interleaving multiple goals; Chai, pg. 4, Col. 1, ¶ 2, “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment. A novel method is proposed for inferring a user's multiple goals within a single observed trace.”)
the model of a domain, and the set of observations associated with the domain (Chai, pg. 3, Col. 2, ¶ 1 “For illustration, suppose that actions are directly observable. Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goal 
determining […] a set of plans using an artificial intelligence planner on the artificial intelligence planning problem (Chai, pg. 5, Col. 1, “Two-level Architecture in Behavior Modeling”, “On the upper level is a set of goal models that are created and terminated dynamically. Each model is a finite state machine that corresponds to one of a user's goal. We model a user's behavior as transitions in these finite state machines rather than as competitions among them. Taking the action sequence as input, each model reports whether a goal is present or not.”) [Each model corresponds to a claimed “plan” for a goal and enables the system to determine, based on the observed actions, whether the goal is being pursued.]
identifying […] unrecognized possible goals for the agent; (Chai, pg. 3, Col. 2, ¶ 1 “Let G = {G0, G1, G2, … Gm}, A = {A1, A2, A3, … An} denote the sets of goals and actions in modeling a user's behavior in an environment. Gk [an element of] G denotes a possible goal (intention) of a user. In particular, G0 is a goal which we specify to account 1 ~ Gm, the system also uses default goal G0 to account for random agent actions as well as non-modeled goals that are either unknown or not of interest])
determining, […] a probability distribution over the set of possible goals based on the set of plans and the unrecognized possible goals. (Chai, pg. 5, Col. 1, “Goal Recognition with a Dynamic Model Set”, “We call G0 a default goal and others (G1 ~ Gm) special goals. Correspondingly, M0 is a default-goal model and others (M1 ~ Mm) are special-goal models. Intuitively, we allow a default model to capture all background behavior of the user and keep this model running along the user trace. When the model of a goal Gk (k not equal to 0) has a higher likelihood score [corresponds to claimed ‘probability’ for the goal] than its corresponding default model [corresponds to claimed ‘unrecognized possible goal’], we can infer that this goal is currently being pursued.”)

	Chai does not disclose by a device operatively coupled to a processor.
Ramirez teaches […] by a device operatively coupled to a processor […] (Ramirez, pg. 1124, col. 2, ¶ 1, “The experiments were conducted on a dual-processor Xeon ’Woodcrest’ running at 2.33 GHz and 8 Gb of RAM.”)

Ramirez is analogous art, as it is in the field of goal recognition.


Regarding claim 8, the combination of Chai and Ramirez as applied to claim 7 above teaches [t]he computer-implemented method of claim 7.  Further, Chai discloses further comprising determining, by the device, a future time horizon for recognizing additional possible goals for the agent from the unrecognized possible goals. (Chai, pg. 6, Col. 2, ¶ 2 “To recognize goal abandonment, we adopt a timeout threshold Nm (Line 13). Nm specifies the maximum number of actions that a goal model is allowed to skip in state Sp [a suspended state].  Nm can be given by domain knowledge. This threshold is used under the assumption that a user will not delay for more than a certain number of actions to achieve a goal. If Nms (Mkto) > Nm, the user is assumed to have abandoned Gk which starts at t0 and the model can be thus removed from M.”; Chai, pg. 6, algorithm 2, [In the program loop where potential goal abandonment is considered (lines 7-16 of the algorithm), the likelihood models for both the special goal models M(1-m) as well as the default goal model M0 (which corresponds to random agent action, unknown goals, or uninteresting goals) are updated.  This 0.]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chai and Ramirez in view of Sohrabi et al., "Hypothesis Exploration for Malware Detection using Planning," Proceedings of the Twenty-Seventh AAAI Conference on Artificial Intelligence, (AAAI-13), Bellevue, Washington, July 14-18, 2013, hereinafter “Sohrabi.” (previously cited)

Regarding claim 2, the combination of Chai and Ramirez as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.
The above combination does not disclose in response to determining that one or more observations are unreliable, discarding, by the system, the one or more observations that are unreliable.  
Sohrabi teaches in response to determining that one or more observations are unreliable; (Sohrabi, p. 884 last paragraph, “due to the unreliability of observations, some hypotheses may ignore (i.e. leave as unexplained) observations that are deemed unreliable or inconsistent”) discarding, by the system, the one or more observations that are unreliable (Sohrabi, p. 885, col. 1, "Modeling" the authors introduce an action called "discard" to simulate the explanation of an unexplained observation.  The "discard" action adds transitions that account for leaving an observation unexplained)      
Sohrabi is analogous art, as it is in the field of automated goal and plan recognition.
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chai and Ramirez and further in view of Dalziel et al. (US 5,579,444, hereinafter "Dalziel"). (previously cited)

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.
Further, Chai discloses further comprising, in response to determining that the set of two or more of the possible goals comprises sequentially dependent goals, (Chai, pg. 3, Fig. 1 “Type 2 Concurrent Goals” [showing Actions 1-5 that are actions for both Goal 1 and Goal 2, and Actions 6-7 that are for Goal 2 alone.  Goals 1 and 2 are “sequentially dependent,” as Goal 2 cannot be completed until Goal 1 is completed, and there are “shared, common actions” (Actions 1-5) between Goal 1 and Goal 2.]; Chai, pg. 4, Col. 1, ¶ 2 “The main contribution of this paper is that we identify and solve all four types of multiple-goal recognition problem from low-level signals received from sensors in a wireless environment.” and to determine the set of plans using the artificial intelligence planner on the artificial intelligence planning problem (Chai, pg. 5, Col. 1, “Two-level architecture in Behavior Modeling”, “It consists of two levels. The lower level starts from the sensor layer to the action layer. A dynamic Bayesian network (Murphy 2002) is applied to estimate a user's actions from traces of signal-strength measurements. An estimated action sequence is then passed from the lower level to the upper level. On the upper level is a set of goal models that are created and terminated dynamically. Each model (corresponds to claimed “plan”) is a finite state machine that corresponds to one of a user's goal. 

The above combination does not teach employing, by the system, a predicate representative of a done condition for one or more combinations of possible goals in the set of two or more possible goals, to determine the set of plans.
Dalziel teaches employing, by the system, a predicate representative of a done condition for one or more combinations of possible goals in the set of two or more possible goals. (Dalziel, Fig. 25 and Col. 41, lines 30-35 and 56-60, sub-plans have preconditions [corresponds to claimed “predicate representative of a done condition”] which must be met by completing earlier tasks which satisfy those preconditions)
Dalziel is analogous art, as it is in the field of automated goal recognition.
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the goals of Chai with the goals and predicates of Dalziel, the benefit being that by recognizing dependent goals and incorporating a mechanism for determining when prerequisites are completed, the 

Regarding claim 6, the combination of references as applied to claim 1 above teaches [t]he computer-implemented method of claim 1.  Further, Chai discloses further comprising, in response to determining that the set of two or more possible goals comprises sequentially independent goals (Chai, pg. 3, Fig. 1 “Type 1 Sequential Goals” [showing sequential Goal 1 and Goal 2 that do not share any required actions and may be completed independently.])
transforming, by the system, the goal recognition problem into respective artificial intelligence planning problems for the possible goals in the set of possible goals, (Chai, pg. 4, Col. 1, ¶ 1 “In our approach, we establish a dynamic model set in which models are instantiated and terminated dynamically. Each model is a finite state machine and functions as a goal recognizer. Multiple-goal behavior is modelled as transitions among some pre-defined states of these models.” [Each finite state machine model corresponds to a “plan” that recognizes whether or not a particular goal is being pursued.])

The above combination does not teach employing respective distinct predicates representative of a done condition for the artificial intelligence planning problems to determine sets of plans using the artificial intelligence planner on the artificial intelligence planning problems.  
 employing respective distinct predicates representative of a done condition for the artificial intelligence planning problems to determine sets of plans using the artificial intelligence planner on the artificial intelligence planning problems. (Dalziel, Fig. 25 and Col. 41, lines 30-50, “sub-tasks that complete sub-goals have a preconditions list, an add-list and a delete-list; the add and delete lists are executed upon completion of the sub-goal in order to update the state of the world model”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chai and Ramirez in view of Pattison et al., "Domain independent goal recognition." In Stairs 2010: Proceedings of the Fifth Starting AI Researchers Symposium, vol. 222, p. 238. 2010 hereinafter “Pattison”. (previously cited)

Regarding claim 9, Chai and Ramirez as applied to claim 1 above discloses the computer implemented method of claim 1.
Ramirez does not disclose wherein the set of two or more possible goals fail to be provided as inputs to the system.
Pattison teaches wherein the set of two or more possible goals fail to be provided as inputs to the system (Pattison, Abstract, “we start with a domain description, just as is used for plan construction, and a sequence of action observations.  The task, then, is to identify which possible goal state is the ultimate destination of the trajectory being observed.”; § 1 “Introduction” ¶ 3, “The system uses a standard planning domain model, avoiding the construction of a goal/plan library.”; § 3 “Problem Ibid., “Definition 2”, “Given a goal recognition problem base, G, with facts F, a goal hypothesis for G is a probability distribution over subsets of F reachable from the initial state using actions in G.  The goal hypothesis space for G, •, is the set of all such goal hypotheses for G.” [rather than being given a goal, or even an enumerated list of possible goals, the system of Pattison is only given the “goal hypothesis” space in which end states that are reachable from the starting point (i.e. goals) could exist]
Pattison is analogous art, as it is in the field of planning and goal recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the planning and goal recognition scheme of Ramirez with the goal hypothesis space of Pattison, the benefit being that the method of Pattison is not restricted to small, enumerated subsets of candidate goal sets, as recited by Pattison in § 3 “Problem Definition,” Col. 2, ¶ 2.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT R GARDNER/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126